Fourth Court of Appeals
                                    San Antonio, Texas

                                          March 23, 2022

                                       No. 04-22-00144-CV

                          SJM PREMIER MEDICAL GROUP, LLC,
                                      Appellant

                                                  v.

                                 ASPEN MEDICAL USA, INC.,
                                         Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021CI17386
                        Honorable Mary Lou Alvarez, Judge Presiding


                                          ORDER

        A copy of appellant’s notice of appeal was filed in this court on March 11, 2022. In
accordance with section 51.017(a) of the Texas Civil Practice and Remedies Code, a notice of
appeal must be served on each court reporter responsible for preparing the reporter’s record.
 TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a). The clerk of the court notified the appellant in
writing that the certificate of service attached to the notice of appeal filed in this appeal does not
certify that any court reporter was served. The clerk instructed the appellant to file an amended
notice of appeal by March 21, 2022, certifying proper service on the responsible court
reporter(s). An amended notice of appeal has not been filed.

        We therefore order appellant to file an amended notice of appeal in compliance with
section 51.017(a) of the Texas Civil Practice and Remedies Code by April 4, 2022.




                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court